Continuing Abatement Order filed August 29, 2019.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00329-CV
                                    ____________

                           DARYL BARNES, Appellant

                                          V.

                 HARRIS COUNTY, TEXAS, ET AL, Appellees


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-14432

                   CONTINUING ABATEMENT ORDER

      On June 13, 2019, we notified the parties that according to the Harris County
District clerk’s record, the judgment or order being appealed is not a final, appealable
judgment. Specifically, it appears the claims again Ron Hickman remain pending in
the trial court. In response to our order of July 9, 2019, requesting a supplemental
clerk’s record containing any records establishing there are no claims pending
against Hickman, The Harris County District clerk has informed this court there are
no such records.
      In response to our jurisdictional inquiry, appellees asserted Hickman was
never served with process. We therefore order that a supplemental Harris County
District clerk’s record containing any and all records reflecting issuance, service,
and return of citation on Ron Hickman shall be filed with the clerk of this court on
or before September 6, 2019.

      If no such records are part of the case file, the Harris County District clerk is
directed to file a supplemental record containing a certified statement to that effect.

      The appeal will remain abated, treated as a closed case, and removed from
this court’s active docket. The appeal will be reinstated on this court’s active docket
when the supplemental Harris County District clerk’s record is filed in this court.
The court will also consider an appropriate motion to reinstate the appeal filed by
either party, or the court may reinstate the appeal on its own motion.


                                   PER CURIAM



Panel consists of Justices Christopher, Hassan and Poissant.